Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Initiated Interview Summary and Authorization
Authorization for this examiner’s amendment was given in a communication with Feng Ma on 20 July 2022.

Examiner’s Amendment to Specification
Examiner’s Amendment to Figure Description
For proper form, the figure descriptions have been cancelled and the following have been substituted therefor:

--FIG. 1.1 is a front elevation view of a router showing our new design;
FIG. 1.2 is a back elevation view thereof;
FIG. 1.3 is a left side elevation view thereof;
FIG. 1.4 is a right side elevation view thereof;
FIG. 1.5 is a top plan view thereof;
FIG. 1.6 is a bottom plan view thereof;
FIG. 1.7 is a top perspective view thereof; and
FIG. 1.8 is a bottom perspective view thereof.-- 
Examiner’s Amendment to Special Description
While a descriptive statement may be helpful for filing purposes, it is unnecessary on the printed patent and may be unduly limiting or confusing since the drawing constitutes the entire visual disclosure of the claimed design. No description of the design in the specification beyond a brief description of the drawing is generally necessary, since as a rule the illustration in the drawing views is its own best description. See MPEP § 1503.01 (II). 

Therefore, as agreed in the telephone communication noted above, [[The product consists of an octagonal conical platform body and four rectangular ring antennas; four antennas are mounted on four sides of the body at intervals; on the top surface of the body, there are four cross distributed rectangular heat sinks.]] has been deleted from the specification. 



Examiner’s Amendment to Claim
For proper form (37 CFR 1.153   or 37 CFR 1.1025 ), the following second sentence of the claim has been cancelled:

[[Application for overall protection for industrial design(s) as shown and described.]]

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET L. ELAND whose telephone number is (571)272-4675.  The examiner can normally be reached on Monday - Friday from 10:00 AM - 6:30 PM EDT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela J. Lee can be reached on (571)272-4453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

General Questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures, and fees, should be directed to the Inventors Assistance Center (IAC). The Inventors Assistance Center (IAC) provides patent information and services to the public The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure. Assistance is available at the Inventors Assistance Center Monday -Friday, 8:30-5:00 (EST) at 1.800.786.9199.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bridget L Eland/Primary Examiner, Art Unit 2916